DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Pangrle (42,973) on March 4, 2022.
The application has been amended as follows: 
Amend Claims 1 and 18 as set forth below.

Claim 1. A device comprising: 
	a processor;
	memory accessible by the processor;
	a battery bay that comprises a first surface and a second, opposing surface;
	a battery package disposed in the battery bay and operatively coupled to the processor, wherein the battery package comprises a first package layer, a second, opposing package layer, a lithium-ion battery disposed between the first package layer and the second package layer; and
	a resilient foam material in a compressed state, disposed between the lithium-ion battery and at least one of the first package layer and the second package layer, that forcibly loads the lithium-ion battery via an expansion force of the resilient foam material in the compressed state, 
		wherein the resilient foam material in the compressed state initially applies a pre-load force to the lithium-ion battery, 
		wherein the resilient foam material comprises a hardness less than Shore A 60, 
		wherein a height of the battery package is defined as a distance between the first package layer and the second package layer, 
		wherein a sum of a thickness of the lithium-ion battery and a thickness of the resilient foam material in the compressed state equals the height of the battery package,
		wherein the resilient foam material applies force to the lithium-ion battery during expansion and contraction of cyclic breathing of the lithium-ion battery, 
		wherein a lithium-ion battery thickness is between 3.5 mm and 5.5 mm, 
		wherein a resilient foam material thickness is greater than or equal to 1.1 mm and less than or equal to 2 mm, and 
		wherein the expansion and contraction of the cyclic breathing of the lithium ion battery is less than 2 percent of the lithium-ion battery thickness.

Claim 18. A method comprising:
	in a device that comprises a processor; memory accessible by the processor; a battery bay that comprises a first bay surface and a second, opposing bay surface; a battery package disposed in the battery bay and operatively coupled to the processor, wherein the battery package comprises a first package layer, a second, opposing package layer, a lithium-ion battery disposed between the first package layer and the second package layer, and a resilient foam material in a compressed state, disposed between the lithium-ion battery and at least one of the first package layer and the second package layer, forcibly loading the lithium-ion battery via an expansion force of the resilient foam material in the compressed state, wherein the loading the lithium-ion battery via the resilient foam material in the compressed state initially applies a pre-load force to the lithium-ion battery, wherein the resilient foam material comprises a hardness less than Shore A 60, wherein a height of the battery package is defined as a distance or equal to 1.1 mm and less than or equal to 2 mm, and wherein the expansion and contraction of the cyclic breathing of the lithium ion battery is less than 2 percent of the lithium-ion battery thickness.

Election/Restrictions
Claim 18 is allowable. The restriction requirement of Groups I-II and Species B , as set forth in the Office Action dated June 21, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II and Species B is entirely withdrawn. Claims 1 and 28-29, directed to nonelected Group I and Species B, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Arguments
Applicant’s arguments, filed December 2, 2021, with respect to amended Claim 18 have been fully considered and are persuasive in light of the Examiner’s Amendment. The rejection of Claim 18 has been withdrawn. 
Allowable Subject Matter
Claims 1, 18-19, 23-29, 31-32, 35-37, 39, and 42-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 18 is directed to a method comprising, among additional limitations,
a lithium-ion battery disposed between the first package layer and the second package layer, and a resilient foam material in a compressed state, disposed between the lithium-ion battery and at least one of the first package layer and the second package layer, 
forcibly loading the lithium-ion battery via an expansion force of the resilient foam material in the compressed state, wherein the loading the lithium-ion battery via the resilient foam material in the compressed state initially applies a pre-load force to the lithium-ion battery, 
wherein the resilient foam material comprises a hardness less than Shore A 60, 
wherein a lithium-ion battery thickness is between 3.5 mm and 5.5 mm, wherein a resilient foam material thickness is greater than or equal to 1.1 mm and less than or equal to 2 
The closest prior art is considered to be Tokuhara (JP 2002-208385, see also the EPO machine generated English translation provided with the Office Action dated December 22, 2021), and further in view of Yebka et al. (US PGPub 2014/0160655), Bull et al. (US PGPub 2013/0171487), and Kwag et al. (US PGPub 2010/0143785), with evidence provided by The Foam Factory (see NPL provided with the Office Action dated July 2, 2021).
Regarding Claim 18, modified Tokuhara discloses substantially all of the limitations as set forth in the prior Office Action dated July 2, 2021.
Modified Tokuhara discloses a desire for the lithium-ion battery (1, [0003] of Tokuhara) to be small and lightweight ([0002] of Tokuhara).
Modified Tokuhara further discloses wherein the lithium-ion battery (1, [0003] of Tokuhara) has a thickness of 6.2 mm ([0030] of Tokuhara). 
Consequently, modified Tokuhara does not disclose wherein a lithium-ion battery thickness is between 3.5 mm and 5.5 mm.
However, modified Tokuhara discloses wherein the device (110 of Yebka) comprising the lithium-ion battery (1, [0003] of Tokuhara) is not particularly limited (Figs. 1 and 8, [0017], [0022], [0058]-[0059]). 
For example, the device (110 of Yebka) may be small, such as a laptop or cell phone (Figs. 1 and 8, [0022], [0058]-[0059] of Yebka) or large, such as an electric vehicle (Fig. 8, [0058]-[0059] of Yebka).

Modified Tokuhara further discloses wherein the resilient foam material (8 of Tokuhara) has a thickness of 1 mm ([0032] of Tokuhara) and therefore the resilient foam material (8 of Tokuhara).
Thus, modified Tokuhara does not disclose wherein a resilient foam thickness is greater than or equal to 1.1 mm and less than or equal to 2 mm.
Kwag teaches in Fig. 3 a battery package that can cope with a thickness increase due to the swelling of a battery inside the battery package when the battery is repeatedly charged and discharged ([0010]), wherein the battery package comprises a resilient foam material (180) ([0015]-[0022], [0041]-[0048]).
Specifically, Kwag teaches wherein it is desirable for the resilient foam material (180) to have a thickness less than (T/10)*2, wherein T is a thickness of the battery package ([0044]-[0045]).
For example, wherein the battery has a thickness of 5.5 mm, the thickness of the resilient foam material (180) is less than 1.1 mm because the amount of the thickness increase 
It would not have been obvious to one of ordinary skill in the art to utilize a resilient foam material of modified Tokuhara having a thickness of greater than or equal to 1.1 mm and less than or equal to 2 mm, as called for in the claimed invention, as such falls outside the desirable range taught by Kwag and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation that doing so would successfully achieve the advantages taught by Kwag.
Furthermore, the Examiner notes that the Applicant argues wherein the thickness of the resilient foam material is critical for achieving an expansion and contraction of cyclic breathing of the lithium-ion battery less than 2 percent of the lithium-ion battery thickness (see Applicant’s Remarks dated December 2, 2021).
Specifically, Table 1010 of Fig. 10 highlights the balance between the thickness of the lithium-ion battery and the resilient foam material such that the resilient foam material remains in a Hookean range as to cyclic breathing. If the resilient foam material were less than 1.1 mm, it may be outside the Hookean range (e.g. consider plastic deformation where a material is no longer resilient). And, if the resilient foam material were greater than 2 mm, it would take up more space. Thus, the thickness of the resilient foam material is based on a Hookean analysis in relation to changes in thickness of the lithium-ion battery due to cyclic breathing and a desire to utilize as much of a bay’s space for the lithium-ion battery and not an excessive amount of the resilient foam material (see Applicant’s Remarks dated December 2, 2021 and Figs. 4, 10 and [0050], [0067] of the instant specification).

In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein a resilient foam material thickness is greater than or equal to 1.1 mm and less than or equal to 2 mm” in combination with all of the other limitations taken as a whole.
Claims 19, 23-29, 31-32, 35-37, 39, and 42-43 are dependent on Claim 18 and therefore are allowable for the reasons set forth above.
Claim 1 contains substantially the same limitations as Claim 18 and therefore is allowable for the reasons set forth above.
Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Fukuda et al. (JP 2016-011859A, see also the EPO machine generated English translation provided with this Office Action) teaches in Fig. 2 a method comprising a resilient foam material (3) disposed between a lithium-ion battery (2) and a first package layer (see the top of housing 11) ([0022]-[0024]).

However, Fukuda teaches wherein the resilient foam material (3) contains a magnetic filler that changes the external field according to the deformation of the resilient foam material, such that the deformation of the lithium-ion battery can be detected with high sensitivity ([0008]-[0010], [0030]).
Specifically, Fukuda teaches wherein the resilient foam material (3) has a foam content in the range of 20 to 80% by volume ([0011]) and therefore Fukuda teaches wherein the resilient foam material (3) has a magnetic filler content in the range of 20 to 80% by volume.
Thus, Fukuda does not disclose, teach, suggest, or render obvious wherein the resilient foam material comprises a hardness less than Shore A 60, as called for in the claimed invention. 
Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the resilient foam material of modified Tokuhara, as set forth above, to have a thickness in the encompassing portion of the range taught by Fukuda, as the resilient foam materials of modified Tokuhara and Fukuda are utilized for different purposes and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation of doing so while successfully achieving the desires of modified Tokuhara.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 15, 2022